DETAILED ACTION
	Claims 1-19 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 7-10) along with an election of species in the reply filed on October 20, 2020 is acknowledged.  Claims 1-6 and 11-19 are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
The Applicant has made an election of species in the instant application.  The search has been expanded to encompass the full scope of formula I of claim 2.
Priority
The claim to priority as a 371 filing of PCT/JP2017/038134 filed on October 23, 2017, which claims benefit of JP 2016-208024 filed on October 24, 2016 is acknowledged in the instant application file.
Information Disclosure Statement
The Information Disclosure Statements filed on April 22, 2019, May 28, 2019, and August 24, 2020 have been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saby et al. (Analytical Chemistry, 1997, 4324-4330).
Saby et al. teach a reagent comprising a chlorophenol as a phenol mediator and bis(trifluroroacetoxy)iodobenzene as a trivalent iodobenzene compound for the analysis of glucose.  See page 4325, section bridging the two columns.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over McAleer et al. (USPN 7,112,265) in view of Saby et al. (Analytical Chemistry, 1997, 4324-4330).
McAleer et al. teach an immobilized reagent comprising citric acid as an oxidant, potassium ferricyanide as an electron mediator, and glucose oxidase as an enzyme that catalyzed oxidation reaction.  See Examples 1 and 2, columns 8-9.
McAleer et al. do not teach where the oxidant is changed from citric acid to a trivalent iodobenzene compound as required by the claims.
Saby et al. teach a reagent comprising a chlorophenol as a phenol mediator and bis(trifluroroacetoxy)iodobenzene as a trivalent iodobenzene compound for the analysis of glucose where glucose oxidase is immobilized on an electrode while the other components are in solution.  Figure 6, page 4329.
The person of ordinary skill in the art would look to modify the teachings of McAleer et al. to replace citric acid with the trivalent iodobenzene compound of Saby et al. as Saby et al. teach that the reaction byproducts of iodobenzene and trifluoroacetate ion are not electroactive and caused no interference with the electrode response.  See page 4327, first column, lines 2-6.  As no interference was detected, there would also be a reasonable expectation of success as the oxidant works in a related system with the same enzyme.
Therefore, the claims are prima facie obvious over the prior art.
Conclusion
Claims 7-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626